Citation Nr: 1447441	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  10-20 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active service in the United States Air Force from February 1974 to May 1977.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas.

In January 2013, a videoconference hearing was held between the Houston RO and the Board in Washington, DC before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

In a February 2014 decision, the Board denied the appellant's claims for increased ratings for his ulcer disability (rated 40 percent disabling) and his scar disability (rated zero percent disabling).  The Board also found that the issue of entitlement to a total rating based on individual unemployability (TDIU) had not been raised by the record.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2014, the parties filed a Joint Motion for Partial Vacatur and Remand.  A September 2014 Order of the Court granted the Joint Motion and vacated the Board's decision to the extent that it denied TDIU; the appeal as to the remaining issues was dismissed.  The case was remanded to the Board for action consistent with the terms of the Joint Motion pursuant to the provisions of 38 U.S.C.A. § 7252(a).

Additional evidence has been added to the evidence of record since the Board issued its February 2014 decision; this evidence includes copies of VA treatment records dated between December 2009 and April 2014; the report from a VA audiometric examination conducted in September 2014; and lay statements submitted in June 2014.  Because no written waiver of pertinent records that were not reviewed by the AOJ has been submitted, referral to the RO of that evidence is required.  See 38 C.F.R. § 20.1304.  In any case, since the case is being remanded, the RO will nevertheless have the opportunity to consider these newly-submitted records. 

There is only an electronic file associated with the claim.  No paper claims file exists.

The issue of entitlement to service connection for a psychiatric disorder, to include as secondary to the service-connected duodenal ulcer, was remanded by the Board in February 2014, but that issue has not yet been re-adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2012) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Here, the Veteran had claimed entitlement to an increased rating for his service-connected ulcer disability and he has stated that he missed a lot of work because of pain from the ulcer.  He has also contended that he missed a lot of work during the last 12 to 18 months prior to his retirement from the United States Postal Service (USPS) and that his service-connected ulcer disability would hamper any future attempts to seek or maintain employment.  Therefore, under Roberson, an informal claim for TDIU has been raised.

To establish entitlement to a TDIU, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran currently has two compensable service connected disabilities: the ulcer disability which is evaluated as 40 percent disabling and tinnitus which is evaluated as 10 percent disabling.  The combined evaluation is 50 percent which does not meet the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a).  

However, the appellant currently has claims pending for increased ratings for the hearing loss and tinnitus disabilities as well as the claim for service connection for a psychiatric disorder secondary to service-connected disability.  The resolution of these claims may have a substantial effect on the merits of the appellant's claim for a TDIU if it causes his combined disability evaluation to meet the criteria for consideration under 38 C.F.R. § 4.16(a).  The claim for a TDIU is inextricably intertwined with these claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

If the Veteran's increased evaluation and service connection claims are denied, consideration of an extraschedular TDIU is warranted.  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); VAOPGCPREC 6-96 (August 16, 1996).  An extraschedular rating must be requested by the RO and approved by the Under Secretary Benefits or by the Director of the Compensation Service. 

The Board notes that the evidence of record does not currently contain much information about the appellant's employment.  It appears that the appellant was employed by the USPS and retired sometime in 2012.  It also appears that, as reflected in a July 2011 VA treatment note, the appellant has performed home inspections.  In addition, the evidence of record contains a June 2014 lay statement from a person who identified himself as a coworker of the appellant and referred to the appellant working around other workers.  On remand, information must be gathered concerning the appellant's employment.

In addition, as the appellant has contended that he missed a lot of work during the last 12 to 18 months prior to his retirement, his work attendance records for his last two years of work should be obtained from the USPS.  

Finally, the electronic record indicates that the appellant filed a claim for VA Vocational Rehabilitation benefits in December 2011.  Therefore, his Vocational Rehabilitation file must be made part of the evidence of record.

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford the appellant full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and the implementing regulations found at 38 C.F.R. § 3.159 is completed.  In particular, the appellant must be properly notified of how to substantiate a claim of entitlement to a TDIU.  

2.  Provide the appellant with a VA Form 21-8940 in connection with his claim for a TDIU, and request that he supply the requisite information. 

3.  Contact the USPS and the Department of Labor to obtain official documentation of any use of sick leave for the last two years the appellant worked.  All of these records are to be associated with the claims file. 

4.  Obtain all outstanding VA treatment records for the appellant and associate them with the evidence of record.

5.  Obtain the appellant's VA Vocational Rehabilitation file and associate it with the evidence of record. 

6.  Conduct any development deemed necessary for the adjudication of the TDIU claim, to include consideration of TDIU on an extraschedular basis.

7.  If the benefit sought on appeal is denied, provide a supplemental statement of the case (SSOC) to the appellant and his attorney.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the TDIU issue currently on appeal.  An appropriate period of time for response must be given.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

